Citation Nr: 1228346	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  06-38 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a higher initial rating for major depressive disorder, recurrent, currently rated as 30 percent disabling from December 18, 2004 through November 1, 2010; and rated at 50 percent disabling effective November 2, 2010.

2.  Entitlement to a higher initial rating for degenerative disc disease, lumbar spine; lumbar myositis, currently rated as 20 percent disabling.

3.  Entitlement to a higher initial rating for posttraumatic migrainous headaches, rated as 10 percent disabling from December 18, 2004 through November 13, 2008; and rated at 50 percent disabling effective November 14, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to November 1981, and from January 2003 to December 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2006; a statement of the case was issued in November 2006; and a substantive appeal was received in December 2006.   

The RO, in its April 2006 rating decision, granted service connection for major depressive disorder, recurrent; and it assigned a disability rating of 30 percent.  It subsequently issued a May 2011 rating decision it which it granted a rating of 50 percent effective November 2, 2010.  Since the increased rating does not date back to the original date of the claim, there are two distinct time periods to consider.  

Likewise, the RO, in its April 2006 rating decision, granted service connection for posttraumatic migrainous headaches; and it assigned a disability rating of 10 percent.  It subsequently issued a June 2010 rating decision it which it granted a rating of 50 percent effective November 14, 2008.  Since the increased rating does not date back to the original date of the claim, there are two distinct time periods to consider.  Since a 50 percent rating is the maximum allowable rating under Diagnostic Code 8100, it appears that the RO considered the claim to be fully granted.  However, since the date of the increase did not date back to the date of the claim, the Board finds that the issue is still in appellate status.  Additionally, despite the fact that the RO granted the maximum schedular rating, there is still a possibility that the Veteran could seek an extraschedular rating.  Consequently, the issue is still in appellate status, and properly before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran, in his December 2006 substantive appeal, indicated that he wanted to testify at a Travel Board hearing.  Given that the request was made so long ago, the Board attempted to contact the Veteran to verify whether he still wished to testify.  The Board sent the Veteran and his representative a May 2012 correspondence asking for clarification.  No response was received.

In light of the Veteran's request for a Travel Board hearing, and in the absence of a withdrawal of that request, the Board finds that it must remand the claims so that the RO can schedule a Travel Board hearing (or other type of hearing should the Veteran so indicate).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing (or other type of hearing should the Veteran so indicate).  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the hearing, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



